         Case 1:19-cv-00719-GHW Document 75 Filed 01/19/21 Page 1 of 1

            LEE LITIGATION GROUP, PLLC
                              148 WEST 24TH STREET, 8TH FLOOR
                                       NEW YORK, NY 10011
                                         TEL: 212-465-1188
                                         FAX: 212-465-1181
                                    INFO@LEELITIGATION.COM
WRITER’S DIRECT:       (212) 465-1188
                       cklee@leelitigation.com
                                                                                January 19, 2021
Via ECF
The Honorable Gregory H. Woods, U.S.D.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                 Re:   Sullivan, Jr. v. Doctor's Associates LLC et al
                       Case No. 19-cv-00719
Dear Judge Woods:
        We are counsel to Plaintiff in the above-referenced matter. Having read Defendants’ pre-
motion letter of January 14, 2020 (Dkt. No. 73), we write to respectfully request that the Court
refer the parties to the SDNY mediation program before requiring them to brief Defendants’
anticipated motion to dismiss, as this could save the resources of both the parties and the Court.
       We thank Your Honor for considering this matter.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.
